               Case 2:16-cr-00331-TSZ Document 24 Filed 08/03/20 Page 1 of 2




 1                                                                 JUDGE THOMAS S. ZILLY
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7   UNITED STATES OF AMERICA,                     )   NO. CR16-331TSZ
                                                   )
 8                   Plaintiff,                    )
                                                   )   ORDER GRANTING MOTION FOR
 9              v.                                 )   EARLY TERMINATION OF
                                                   )   SUPERVISED RELEASE
10   LEONARD D. CHARLES,                           )
                                                   )
11                   Defendant.                    )
12
            This matter having come before the Court on the Defendant’s Motion for Early
13
     Termination of Supervised Release, docket no. 23, and the Court having reviewed the
14   motion, and the records and files herein,
15          THE COURT FINDS, pursuant to 18 U.S.C. § 3583(e), that early termination of
16   Mr. Charles’ supervised release is warranted by the conduct of Mr. Charles and in the
17   interests of justice;
18          IT IS FURTHER ORDERED that the term of supervised release for Mr. Charles

19   shall be terminated, effective immediately.
            The Clerk of the Court is directed to send copies of this order to all counsel of
20
     record, and to the United States Probation Office.
21
            IT IS SO ORDERED.
22
            DONE 3rd this day of August, 2020.
23
24
25
                                                        A
                                                        Thomas S. Zilly
26                                                      United States District Judge

       ORDER GRANTING MOTION                                       FEDERAL PUBLIC DEFENDER
       FOR EARLY TERMINATION                                          1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                            Seattle, Washington 98101
       (Leonard D. Charles; CR16-331TSZ) - 1                                       (206) 553-1100
               Case 2:16-cr-00331-TSZ Document 24 Filed 08/03/20 Page 2 of 2



     Submitted by:
 1
 2   s/ Jesse Cantor
     Assistant Federal Public Defender
 3   Attorney for Leonard D. Charles
 4   Office of the Federal Public Defender

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING MOTION                              FEDERAL PUBLIC DEFENDER
       FOR EARLY TERMINATION                                 1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                   Seattle, Washington 98101
       (Leonard D. Charles; CR16-331TSZ) - 2                              (206) 553-1100
